Citation Nr: 0919179	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1954 to October 
1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from an August 2005 decision 
by the RO which denied service connection for bilateral 
defective hearing and tinnitus.  In January 2008, a hearing 
was held at the RO before the undersigned member of the 
Board.  The Board remanded the appeal for additional 
development in October 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

As noted in the prior remand in October 2008, the Veteran 
filed a notice of disagreement to the denial of service 
connection for tinnitus in January 2007, but had not been 
provided with a statement of the case (SOC) for that issue 
when the appeal was initially certified to the Board in 
January 2008.  Therefore, the matter was referred to the RO 
for the promulgation of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Subsequent to the issuance of an SOC in 
January 2009, the Veteran submitted a VA Form 9.  In the 
narrative portion of the January 2009 Form 9, the Veteran 
wrote: "See copy of attached letter to DVA dated 1-13-2009 
advancing the Veteran's exceptions to the DVA's Supplemental 
Statement of the Case."  The Board notes that the attached 
letter addressed the Veteran's hearing loss claim.  However, 
on the January 2009 Form 9, the Veteran also checked the box 
"I want to appeal all of the issues on the statement of the 
case and any supplemental statements of the case that my 
local VA office sent to me."  This would include the January 
2009 statement of the case on the issue of service connection 
for tinnitus.  Further, the Veteran also checked the box 
indicating that he wanted a BVA hearing at a local VA office 
before a member, or members, of the BVA.  Thus, while the RO 
did not accept this Form 9 as a timely substantive appeal to 
the issue of service connection for tinnitus, the Board finds 
that when liberally construed, it is sufficient to perfect 
the Veteran's appeal as to this issue to the Board.  

Thus, as the Veteran has never been afforded a hearing for 
the claim of service connection for tinnitus and has not 
withdrawn his timely request for such a hearing, the appeal 
must be returned to the RO to afford him an opportunity to 
present testimony on this issue.  38 C.F.R. § 20.700(a); see 
also 38 C.F.R. §  20.703 (2008).  

Accordingly, this case must be REMANDED to the RO for the 
following action:  

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board at the RO as soon as 
practicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  No action is 
required of the Veteran until he is notified by the RO.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

